Case:20-14472-KHT Doc#:74 Filed:08/03/20                   Entered:08/03/20 16:15:23 Page1 of 2



                               UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF COLORADO


  In re:
                                                       Bankruptcy Case No. 20-14472 KHT
  BLACK BOTTLE BREWERY, LLC,                           Chapter 11 (Subchapter V)

  Debtor.

ORDER AND NOTICE OF: (1) STATUS CONFERENCE UNDER 11 U.S.C. § 1188; and
                (2) DEADLINE FOR FILING PROOFS OF CLAIM

        THIS MATTER comes before the Court sua sponte. The Court has conducted a
preliminary review of the file and has determined that a Status Conference is required pursuant
to 11 U.S.C. § 1188. At the Status Conference the Debtor shall be prepared to:

   a) inform the Court generally about the nature of the Debtor assets and liabilities, source or
      sources of income, any business conducted, and the reasons for filing bankruptcy;

   b) discuss generally the Debtor intended plan of reorganization (including whether such
      plan of reorganization is anticipated to be consensual), changes in operations, insurance
      coverage, tax liability, restructuring of debt, use of cash collateral, and other matters
      pertinent to the Debtor financial affairs, business, or reorganization;

   c)       if applicable, advise the Court regarding the Debtor operating financial projections for
           the period preceding the filing of a plan, a budget for the professionals in the case, and
           any particularities of the case that require resolution;

   d) propose a schedule for the filing of a plan of reorganization, objections to claims and, if
      applicable, anticipated avoidance actions or other adversary proceedings that are critical
      to the reorganization;

   e) advise the Court regarding the status of any pending motions; and

   f)      identify any other issues that may require prompt attention of the Court or otherwise may
           be necessary to ensure expeditious and economical resolution of this case.

           IT IS THEREFORE ORDERED that:

   1. The Debtor shall appear on Thursday, August 27, 2020, at 10:00 a.m., in Courtroom
      D, United States Bankruptcy Court, U. S. Custom House, 721 19th Street, Denver,
      Colorado 80202, for a Status Conference. Failure of the Debtor to appear shall result in
      the setting of a hearing to show cause why appropriate sanctions should not be imposed
      for failing to appear, which sanctions may include dismissal of the case;

   2. The Debtor shall file a pre-Status Conference report on or before August 13, 2020. The
      report must detail the efforts undertaken by the Debtor to attain a consensual plan of
      reorganization and any future contemplated efforts;
Case:20-14472-KHT Doc#:74 Filed:08/03/20              Entered:08/03/20 16:15:23 Page2 of 2




   3. The Subchapter V Trustee shall also appear and be heard at the Status Conference
      regarding, but not limited to, the Trustee’s efforts to facilitate the development of a
      consensual plan of reorganization;

   4. Non-Governmental Proofs of Claim must be filed on or before September 8, 2020.
      Parties shall refer to the Notice of Meeting of Creditors issued in this case for more
      complete information; and

   5. The Clerk of the Court shall cause this Order and Notice to be served on all creditors
      and other parties in interest.

      DATED this 3rd day of August, 2020.

                                                    BY THE COURT:




                                                    ______________________________
                                                    Kimberley H. Tyson
                                                    United States Bankruptcy Court Judge
